DOOLING.District Judge.
Jair Foo, as manager, and as one of the partners, of Fook Woh & Co., a partnership, filed a voluntary petition, asking that such partnership, and he himself, as an individual, be adjudged bankrupts. The petition avers that the partnership consists of 14 individuals, whose names are set forth therein, and “Nanking” Fook Woh Company, a corporation.
Lew .Yee Floy, one of the individuals named as a partner, has filed an answer, in which, while not denying any of the other facts alleged in the petition, he denies simply that he is a partner. Upon this issue he has asked for a jury trial.
“Nanking” Fook Woh Company, the corporation, has also filed an answer, which denies no allegation of the petition, other than the one which avers that such corporation is a member of the partnership. Upon this answer it asks that the petition be dismissed as to it.
Neither answer denies the existence of the firm of Fook Woh & Co. nor its insolvency. No adjudication is asked of any of the individual members of the firm, except the petitioner, Jair Foo; the prayer being only that he himself, and the firm, be adjudged bankrupts. Whether an adjudication of a partnership may be had without also adjudging *484the individuals bankrupt is a question upon which the courts are somewhat divided. But as no adjudication of the individuals is asked in this petition, this question need not now be decided. Nor is it necessary at this time to determine whether Lew Yee Hoy or “Nanking” Fook Woh Company are members of the partnership, and it may never be necessary to do so.
The motion to have the issue as to Lew Yee Hoy tried by a jury is denied. The motion to dismiss as to “Nanking” Fook Woh Company will also be denied, with leave to renew the same in the event that any relief is sought against it. Both having denied membership in the firm, they cannot be aggrieved by an adjudication that the. firm is insolvent. The cause will proceed regularly to adjudication of the firm, when proof of service upon all the alleged members shall have been made.